Opinion issued January 14, 2010

 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01149-CR
____________

IN RE CURTIS EARL JACKSON, JR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator has filed in this Court a pro se petition for writ of mandamus. (1)  Relator
requests this Court to order the prosecuting attorney and the police to turn over
records relating to his pending charge of possession of a controlled substance with
intent to deliver. We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Relator is charged in the 178th District Court of Harris County, Texas with
the offense of possession of a controlled substance with intent to deliver,
trial court cause number 1220804.  The records of the Harris County
Justice Information System reflect that relator is represented by retained
counsel, Woodrow Dixon, III, and that cause number 1220804 is set for a
jury trial on May 13, 2010.